Citation Nr: 1523313	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-38 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than December 21, 2007, for the grant of service connection for left lower extremity radiculopathy.

2.  Entitlement to an effective date earlier than December 21, 2007, for the grant of service connection for right lower extremity radiculopathy.

3.  Entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy.
 
4.  Entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a September 2013 decision, the Board denied entitlement to ratings in excess of 20 percent each for radiculopathy of the right and left lower extremities.  The Board remanded the issues of service connection for duodenal ulcer and gastroesophageal reflux disease (GERD), and entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the September 2013 decision as to the bilateral lower extremity disorders to the U.S. Court of Appeals for Veterans Claims (Court), and in an October 2014 memorandum decision, the Court vacated the Board's decision, and remanded the matter to the Board.    

In the interim, service connection was granted for duodenal ulcer and for GERD in a July 2014 Decision Review Officer decision.  In the same decision, TDIU was granted.  In addition, the Veteran perfected an appeal with respect to the effective dates assigned the grants of service connection for the lower extremity radiculopathies.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

In a November 2014 communication, the Veteran, through his representative, withdrew his appeal on the issues of entitlement to an effective date earlier than December 21, 2007, for the grant of service connection for bilateral lower extremity radiculopathy; entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy; and entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning these claims.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  
Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Generally, withdrawals of appeals must be in writing.  They must include the name of the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).

In a written statement dated in November 2014, the Veteran's attorney indicated in writing that the Veteran wished to withdraw all claims pending before the Board.  In essence, therefore, a "case or controversy" with respect to the issue articulated above, the only one that was pending before the Board when the withdrawal letter was received, does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, the Board 



no longer has jurisdiction to review the appeal of this claim, in turn requiring its immediate dismissal without prejudice to refiling.


ORDER

These claims are dismissed.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


